               Case 20-01796                   Doc 133               Filed 01/27/21 Entered 01/27/21 16:50:32                    Desc Main
                                                                      Document     Page 1 of 5
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Northern District of Illinois
 In re       Piotr Palider                                                                                     Case No.     20-01796
                                                                                     Debtor(s)                 Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                  7,500.00
              Prior to the filing of this statement I have received                                        $                  7,500.00
              Balance Due                                                                                  $                       0.00

2.     $     0.00     of the filing fee has been paid.

3.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Adrian Searcy

4.     The source of compensation to be paid to me is:

                   Debtor          Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  $7,500 is retainer for hourly engagement; see agreement following

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any adversary proceedings.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 27, 2021                                                                /s/ William J. Factor
     Date                                                                            William J. Factor 6205675
                                                                                     Signature of Attorney
                                                                                     FactorLaw
                                                                                     105 W. Madison St., Suite 1500
                                                                                     Chicago, IL 60602
                                                                                     312-878-6976 Fax: 847-574-8233
                                                                                     Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 20-01796    Doc 133    Filed 01/27/21 Entered 01/27/21 16:50:32    Desc Main
                                           Document     Page 2 of 5




                                                              Ariane Holtschlag
                                                              Direct Dial: 312-878-4830
                                                              Email: aholtschlag@wfactorlaw.com

                                               December 21, 2020


             Piotr Palider
             VIA Email: peterjpalider@gmail.com

                   Re:     Engagement Letter

             Dear Piotr,

                     Thank you for considering the Law Office of William J. Factor, Ltd d/b/a
             FactorLaw (the “Firm”) to represent you in your Chapter 7 case pending in the
             Northern District of Illinois under case number 20-01796 (the “Engagement”). The
             Firm is pleased to represent Client in this Engagement, subject to the following
             terms and conditions. If you agree to these terms and conditions, please sign this
             engagement letter on the last page and return a signed copy to me. The
             Engagement will not commence until you have signed and returned the engagement
             letter.

                    1.     Limited Scope. The Engagement does not include the representation
             of Client in connection with any matters other than the Engagement, although the
             Engagement may be expanded only in a writing signed by the Firm to include
             additional matters. The Engagement also does not include the representation of you
             personally or any other business in which you may have an interest.

                    2.    Retainer. In order to commence the Engagement, the Firm requires
             a $7,500 advance payment retainer upon execution of this letter (the “Retainer”).
             The Retainer will be an “advance payment retainer” and thus earned upon receipt
             and it will not be held in a segregated trust account but rather will be deposited in
             the Firm’s account at JPMorgan Chase. The Engagement will not commence until
             the Firm has received the Retainer. If the total fees and expenses incurred are
             less than the amount of the Retainer at the end of our work for you, the Firm will
             refund the balance. If the total fees and expenses incurred are greater than the
             amount of the Retainer at any time, you will be responsible for the balance.

                   Please also note that under Illinois law, there is another type of retainer
             that can be used. This is called a “security retainer.” In a security retainer



{00182658}
 Case 20-01796     Doc 133   Filed 01/27/21 Entered 01/27/21 16:50:32      Desc Main
                              Document     Page 3 of 5

December 21, 2020
Page 2

arrangement, a law firm holds retainer funds in a trust account and such funds
still belong to the client, although the firm has a lien upon such funds to secure
the payment of the fees owed to it.

       The Firm is only willing to undertake the Engagement on the condition
that the Retainer is an advance payment retainer, although the ultimate choice is
yours and if you decide you do not want to pay an advance payment retainer, we
can recommend other attorneys for you to contact. We believe an advance
payment retainer is advantageous to you because it will enable you to retain us for
the Current Engagement. By signing this Engagement Letter, you agree you have
been advised of the choice of what type of retainer to employ and has agreed to an
advance payment retainer.

       The Retainer also will be considered an “evergreen retainer,” which means
that the Firm will submit regular invoices and expect those invoices to be paid
separately, and not from the Retainer. The Retainer will then be applied to the final
invoice transmitted by the Firm.

       3.    Fees. Fees for the Engagement will depend upon the number of hours
expended by Firm personnel on the Engagement, multiplied by the applicable
hourly rate for each professional working on the Engagement. At present, the
customary rate for William Factor is $400 per hour. The Firm charges between $375
and $250 for the services of its other attorneys, and $100 per hour for the services of
legal assistants. Rates are reviewed periodically and are subject to change.

       It is not possible to determine with any degree of precision the total fees and
other charges that you are likely to incur in connection with the Engagement. Thus,
any estimate of total fees always carries the understanding that, unless we agree
otherwise in writing, it does not represent a maximum, minimum, or fixed-fee
quotation. The ultimate cost frequently is more or less than the amount estimated
and often is a function of matters outside of our control, particularly when litigation
is involved.

      4.     Expenses. The Firm also charges for actual out of pocket expenses
advanced on your behalf. The Firm generally limits out of pocket expenses to costs
that would not have been incurred but for the Firm’s work on your behalf. The Firm
does not charge for routine facsimile, telephone, and computerized legal research
within the scope of the Firm’s subscription to LEXIS.

       5.    Billing and Payment. The Firm will endeavor to bill you on a regular
basis—normally, each month—for both fees and expenses. If your account becomes
delinquent and satisfactory payment terms are not arranged, we may withdraw, or
seek to withdraw, from the Engagement consistent with the applicable rules. You




{00182658}
 Case 20-01796     Doc 133    Filed 01/27/21 Entered 01/27/21 16:50:32       Desc Main
                               Document     Page 4 of 5

December 21, 2020
Page 3

will remain responsible for payment of our legal fees rendered and charges incurred
prior to such withdrawal.

      6.      Professional Judgment. At all times the Firm and its attorneys will
endeavor to represent you zealously and act on your behalf to the best of our ability.
Whenever the Firm provides you with an expression regarding the potential
outcome of a matter, we will use our best professional judgment. However, we
cannot guarantee the outcome of any matter or issue. Any expression of our
professional judgment regarding the Engagement or the potential outcome is, of
course, limited by our knowledge of the facts and based on the law at the time of
expression. It is also subject to any unknown or uncertain factors or conditions
beyond our control. Any expressions of judgment or views are limited solely to you
and may not be shared with any other entity, nor may any other entity rely upon
such expressions.

       7.    Illinois Law. This agreement will be construed and interpreted in
accordance with the laws of the State of Illinois. Client and the Firm agree that any
court action between the parties to enforce the terms of this agreement or resolve
any dispute related to this agreement will be initiated solely in the state or federal
courts with jurisdiction for or over Cook County, Illinois.

       8.     Termination of Representation. Client may terminate our
representation at any time, with or without cause, by notifying us and subject to
court approval when required for matters in litigation. We will return Client’s
papers and other property promptly upon receipt of a request for those materials
unless they are appropriately subject to a lien under applicable law. We will retain
our own files pertaining to the Engagement, including our drafts, notes, internal
memos, and work product as permitted by applicable law. Please note that we
generally try to maintain electronic files only and that hard copies of most, if not all,
documents are not maintained in a file. Your termination of our services will not
affect your responsibility for payment for legal services rendered and other charges
incurred before termination and in connection with an orderly transition of the
matter.

       9.     Conclusion of Representation. When we complete the services for
which Client has retained us, that is, the Engagement, our attorney-client
relationship for that matter will be terminated. If Client later retain us to perform
further or additional services, our attorney-client relationship will be revived
subject to these terms of engagement unless we change the terms in writing at that
time.




{00182658}
Case 20-01796   Doc 133   Filed 01/27/21 Entered 01/27/21 16:50:32   Desc Main
                           Document     Page 5 of 5
